FILED
                             NOT FOR PUBLICATION                            MAR 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAFI TAMAMI,                                     No. 09-72881

               Petitioner,                       Agency No. A098-263-597

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Nafi Tamami, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

and we review de novo the agency’s legal determinations. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

        Substantial evidence supports the agency’s denial of withholding of removal

because Tamami’s experiences in Indonesia do not rise to the level of persecution.

See id. at 1059-60 (concluding petitioner experienced discriminatory

mistreatment). In addition, the record does not compel that Tamami will be

individually targeted for persecution, see Kohli v. Gonzales, 473 F.3d 1061, 1071

(9th Cir. 2007), and he failed to establish there is a pattern or practice of

persecution against moderate Muslims in Indonesia, see Wakkary, 558 F.3d at

1061.

        Finally, substantial evidence supports the agency’s denial of CAT relief

because Tamami failed to show it is more likely than not he will be tortured with

the consent or acquiescence of the government if returned to Indonesia. See

Wakkary, 558 F.3d at 1067-68.

        PETITION FOR REVIEW DENIED.




                                         2                                      09-72881